 DECISIONS OF NATIONAL LABOR RELATIONS BOARDV M Construction Co., Inc. and Orange County Dis-trict Council of Carpenters, United Brotherhood ofCarpenters and Joiners of America, AFL-CIOValdemar Montalvo, d/b/a V M Construction Co. andLos Angeles County District Council of Carpenters,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO. Cases 21-CA-16284 and 21-CA- 16354March 29, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEOn October 19, 1978, Administrative Law JudgeRichard J. Boyce issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptions,and the General Counsel filed limited cross-excep-tions and briefs in support thereof and in answer toRespondent's exceptions. In addition, the ChargingParties filed answering briefs to Respondent's excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order,2as modified herein.I Because Respondent unilaterally abrogated the agreement with theUnion at a time when the majority of the unit employees were union mem-bers, we find that Respondent's reliance on R. J. Smith Construction Co.,Inc., 191 NLRB 693 (1971), and other cases involving contractual relation-ships under Sec. 8(f) of the Act is misplaced. The Board has not held that anemployer is free to repudiate an 8(f) agreement where, as here, a majority ofthe unit employees supported the union at the time of repudiation. See,generally, N.LR.B. v. Local Union No. 103, International Association ofBridge, Structural and Ornamental Iron Workers, AFL-CIO [Higdon Con-tracting Company], 434 U.S. 355 (1978). Accordingly, we find it unnecessaryto consider, and do not rely on, the Administrative Law Judge's statementthat the facts of this case "removle] the situation from conventional 8(f)analysis."Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.2Member Penello would limit the remedy herein to the duration of theprojects under way at the time Respondent repudiated its agreement with theUnion. To do otherwise would, in his view, go beyond the intent of Sec. 8(f)of the Act. Because an 8(f) agreement does not create a presumption ofmajority status, a union, to enforce the contract, must show that it representsa majority of employees. (Higdon Contracting Company, supra.) Where, ashere, an employer hires on a project-by-project basis, majority status can beshown for only those projects then under way. Dee Cee Floor Covering, Inc.,et al., 232 NLRB 421 (1977). Thus, Member Penello does not view an 8(f)ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, V MConstruction Co., Inc., and Valdemar Montalvo,d/b/a V M Construction Co., Riverside, California, asingle employer, its officers, agents, successors, andassigns, shall take the action set forth in the Adminis-trative Law Judge's recommended Order, as so modi-fied:1. Delete paragraph l(d) and substitute the follow-ing:"(d)In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights guaranteed them by Section 7 of the Act."2. Delete paragraph 2(d) and substitute the follow-ing:"(d) Upon union request, make all contributions tothe health and welfare, pension, vacation, and othertrusts, retroactive to July 1, 1977, as required by theMemorandum Agreement and the Master LaborAgreement that became effective on that date."3. Substitute the attached notice for that of theAdministrative Law Judge.agreement, in these circumstances, as enforceable beyond the projects underway. Had Respondent herein waited until the projects had been completed,it would be free to repudiate its agreement with the Union. In MemberPenello's view, the remedy ordered by the majority would interfere withRespondent's privileges under Sec. 8(f) of the Act.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had an opportuni-ty to present evidence, the National Labor RelationsBoard has found that we committed certain unfairlabor practices and has ordered us to post this notice.We intend to abide by the following:Section 7 of the National Labor Relations Actgives all employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representa-tive they chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activity ex-cept to the extent that the employees' bargain-241 NLRB No. 84584 V M CONSTRUCTION CO.ing representative and employer have a collec-tive-bargaining agreement which imposes alawful requirement that employees becomeunion members.WE WILL NOT refuse to abide by the terms ofour collective-bargaining agreement with theSouthern California Conference of Carpenters,representing the district councils and localunions affiliated with the United Brotherhood ofCarpenters and Joiners of America in the 11southern California counties.WE WILL NOT refuse to recognize and bargaincollectively, concerning wages, hours, and otherterms and conditions of employment, with theSouthern California Conference of Carpenters,or its designates, as the exclusive bargaining rep-resentative of employees in this appropriate unit:All carpentry employees, including craft fore-men, employed by the contractor within thework jurisdiction of the United Brotherhood ofCarpenters and Joiners of America, AFL-CIO,in the area known as southern California, andmore particularly described as the counties ofLos Angeles, Inyo, Mono, Orange, Riverside,San Bernardino, Imperial, Ventura, Santa Bar-bara, San Luis Obispo, and Kern; excluding allnoncarpentry employees, executives, civil engi-neers and their helpers, superintendents, assist-ant superintendents, master mechanics, time-keepers, messenger boys, office workers, or anyother employee above the rank of craft foreman.WE WILL NOT unilaterally change any terms orconditions of employment of employees in theabove unit during the life of any union contractwithout first reaching agreement with the Unionabout such changes.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of rights under the Act.WE WILL, upon union request, recognize andbargain with the Southern California Conferenceof Carpenters, or its designates, concerning theemployees in the above-described unit.WE WILL, upon union request, rescind any orall unilateral changes made on and after July 1,1977, in wages, hours, and other terms and con-ditions of employment of employees in theabove-described unit.WE WILL, upon union request, give effect,retroactive to July 1, 1977, to any or all termsand conditions set forth in the memorandumagreement and the master labor agreement thatbecame effective on that date, and make wholeour employees and would-be employees forlosses suffered by reason of our previous failureto comply with those agreements, including thehiring-hall provisions, with interest.WE WILL, upon union request, make all contri-butions to the health and welfare, pension, vaca-tion, and other trusts, retroactive to July 1, 1977,as required by the memorandum agreement andthe master labor agreement that became effectiveon that date.V M CONSTRUCTION CO., INC. AND VALDE-MAR MONTALVO, D/B/A V M CONSTRUC-TION CO.DECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: This con-solidated matter was heard before me in Riverside and LosAngeles, California, on May 4 and 5 and June 5, 6, and 7,1978. The charge in Case 21-CA-16284 was filed on De-cember 28, 1977, by Orange County District Council ofCarpenters, United Brotherhood of Carpenters and Joinersof America, AFL-CIO. That in Case 21-CA-16354 wasfiled on January 30, 1978, by Los Angeles County DistrictCouncil of Carpenters, United Brotherhood of Carpentersand Joiners of America, AFL-CIO. The consolidated com-plaint issued on February 16, 1978, was amended duringthe trial, and alleges certain violations of Section 8(a)(1),(3), and (5) of the National Labor Relations Act (Act) byV M Construction Co., Inc., and Valdemar Montalvo,d/b/a V M Construction Co., as a single employer.1. JURISDICTIONValdemar Montalvo began business as a carpentry sub-contractor in April 1976. Until July 1, 1977, he operatedout of Walnut, California, as a proprietorship under thestyle of V M Construction Co. He since has operated out ofRiverside as a California corporation entitled V M Con-struction Co., Inc. The parties have stipulated that the pro-prietorship and the corporation are a single employer forpurposes of this proceeding, and the two hereafter will bereferred to as Respondent.Respondent annually purchases goods and materials of avalue exceeding $50,000 from suppliers within Californiawho had obtained such goods and materials directly fromoutside the State; and is an employer engaged in and affect-ing commerce within Section 2(2), (6), and (7) of the Act.I. LABOR ORGANIZATIONSThe United Brotherhood of Carpenters and Joiners ofAmerica (United Brotherhood), the Southern CaliforniaConference of Carpenters (Conference), and the districtcouncils (including the Charging Parties) and local unionsaffiliated with the United Brotherhood and the Conference,all are labor organizations within Section 2(5) of the Act.585 DECISIONS OF NATIONAL LABOR RELATIONS BOARDt11. ISSUESThe complaint alleges that between July I and December30, 1977, Respondent departed from the terms and condi-tions of its bargaining agreement with the United Brother-hood and its affiliates, including the Charging Parties."without prior notification to or bargaining with the UnitedBrotherhood or any of its affiliates," thereby violating Sec-tion 8(a)(5) and ( ): and that its motivation in so doing was"to avoid hiring employees who were members of or repre-sented by the Union." making the same conduct violative ofSection 8(a)(3) and (1).The answer denies any wrongdoing.IV. ilE AI.I.E(;E) UNFAIR lAHOR I'RA(II(TSA. Facts.Respondent's first job was as a rough-framing subcon-tractor on a condominium project in Los Angeles County.On April 13, 1976 a few days after the job's start- it en-tered into a memorandum agreement with the Conference,which is comprised of all district councils (including theCharging Parties) and local unions affiliated with theUnited Brotherhood in 11 southern California counties.'The memorandum agreement bound Respondent to"comply with all the terms... as set forth in the Agreementreferred to as the Master Labor Agreement between South-ern California General Contractors and the United Broth-erhood ... dated July 27, 1974 ...." Among the terms ofthe master labor agreement were an 8-day union-securityclause, provision for the operation of exclusive hiring hallsby the affiliated local unions, and a requirement that cov-ered employers contribute to designated health and welfare,pension, vacation, and other trusts.The master labor agreement in essence defined the bar-gaining unit as follows: All carpentry employees, includingcraft foremen, employed by the Contractor within the workjurisdiction of the United Brotherhood of Carpenters andJoiners of America, AFI CIO, in the area known as South-ern California, and more particularly described as the coun-ties of Los Angeles, Inyo, Mono, Orange, Riverside, SanBernardino, Imperial, Ventura, Santa Barbara, San LuisObispo, and Kern; excluding all noncarpentry employees,executives, civil engineers and their helpers, superinten-dents, assistant superintendents, master mechanics, time-keepers, messenger boys, office workers, or any other em-ployee above the rank of craft foreman. The complaintalleges, the answer admits, and it is concluded that this isan appropriate unit for purposes of the Act.The memorandum agreement, by its terms, was to "re-main in full force and effect until June 15, 1977, and shallcontinue from year to year thereafter, unless either partyshall give written notice to the other of a desire to change orcancel it at least sixty (60) days prior to June 15, 1977, orJune 15 of any succeeding year." The master labor agree-ment likewise was to run until June 15, 1977, and beyondabsent appropriate notice of intent to change or cancel. Thememorandum agreement specified that, unless the requisiteI Namely. Los Angeles, Orange, San Bernardino, Riverside, Imperial.Ventura, Santa Barbara, San Luis Obispo, Kern, Inyo, and Mono.notice were given, the parties "shall be bound by any re-newals or extensions of the Master Labor Agreement .... orany new Agreements agreed to by the signatory parties tothe Master Labor Agreement ...."Respondent adhered to the terms and conditions estab-lished by the master labor agreement, as concerns some butnot all of its employees doing unit work, until July 1, 1977.With the adoption of the corporate mode on July 1., how-ever, it deemed itself to have escaped that commitment andstopped using union hiring halls altogether, making trustcontributions, or otherwise respecting the previous commit-ment. This was done without notice to the United Brother-hood or any of its affiliates.By Montalvo's admission, a major, if not the sole reason,fobr forming the corporation was to escape the application ofthe memorandum agreement. The asserted provocation hadbeen the refusal of one of the local hiring halls, in the springof 1977, to "clear" an undisclosed number of workers toRespondent because of a dispute between the local and aprime contractor on a project on which Respondent wasengaged. In that connection, the prime contractor, TheMize Company, wired the local on May 5 that it regardedthe refusal to clear workers to Respondent "as a strike orrefusal to honor your contract with" Respondent, andwarned that, "unless this activity ceases immediately, wewill withhold recognition of your local and hire help fromany available source and continue said employment for theduration of the job." In the same connection, on May 6,M. K. Sullivan, a labor relations consultant acting for Re-spondent and another subcontractor on the project, filed anunfair labor practice charge against the local and two otherlabor organizations not here involved, alleging violations ofSection 8(b)(4)(B) of the Act.2As stated above, Respondent did not observe the termsand conditions established by the master labor agreement,even before July 1. 1977, with respect to all of its employ-ees. Some were treated as if they were independent contrac-tors being paid on a lump-sum basis. Nothing was withheldfrom their pay. and no contributions were made on theirbehalf to the union trusts. This practice is known as "lump-ing," and Respondent's engagement in it was clandestine-as shown by the maintenance of separate payroll recordsfor these employees, the existence of which was disclosedbelatedly and with reluctance during the trial. While lump-ing is common in the carpentry trade in southern Califor-nia, the record affords no basis for inferring that the UnitedBrotherhood or its affiliates knew or should have known ofRespondent's extensive indulgence in it.The record is in some doubt concerning the makeup ofRespondent's complement on April 13, 1976, when it en-tered into the memorandum agreement. It is reasonablyclear that there were five identifiable carpenters on the pay-roll at the time, of whom four then belonged to an affiliateof the United Brotherhood. The fifth applied for member-ship on April 22. Montalvo testified at one point that fiveothers-reputedly lump-sum recipients-also were em-ployed on April 13, only to testify elsewhere that this wasdoubtful. Regardless, three of those five were union mem-2 Case 21 -CC- 1867.586 V M CONSTRUCTION CO.bers, as well. As of June 30, 1977. the last day Respondentgave heed to the memorandum agreement, it had 68 nonsu-pervisory carpenters, counting lump-sum payees, of whom39 either were members of one or the other of the variousaffiliates or had applications under active consideration.Two of three supervisory foremen on June 30 also weremembers, with the membership of the third having beencancelled that very day. Respondent at times performed onmore than one project at a time. There was some employeeinterchange from project to project, some employee carry-over from completed to new projects, and payroll recordswere not segregated by project.Although contending that its action was warranted by alack of union majority status, Respondent proffered no ob-jective grounds for ever doubting majority.Neither Respondent nor any affiliate of the UnitedBrotherhood tendered timely written notice of a desire tochange or cancel the memorandum agreement. On July 8,1977, the aforementioned M. K. Sullivan, purporting torepresent Respondent and 32 other contractors, met forbargaining with Joseph Eickholt, business representativefor the Los Angeles County District Council of Carpenters,at which time Eickholt refused to negotiate concerning con-tractors who had not given timely notice.' On December 30,1977, Respondent entered into a new memorandum agree-ment, expressly adopting a new master labor agreement,which had gone into effect the preceding July I.B. ConclusionsIt is concluded, there having been no proper notice byeither side of a desire to change or cancel the memorandumagreement entered into on April 13. 1976, that that agree-ment automatically renewed, and that Respondent therebywas bound by the master labor agreement that became ef-fective on July , 1977. Ted Hicks and Associates, Inc., 232NLRB 717 (1977).It is further concluded that Respondent's unilateral repu-diation of its contractual commitment as of July 1, 1977,and the attendant unilateral change in various terms andconditions of employment, violated Section 8(a)(5) and (1)as alleged. Amado Electric, Inc., 238 NLRB 37 (1978);Haberman Construction Company, 236 NLRB 79 (1978):John E. Halkko d/b/a Lifetime Shingle Company, 203NLRB 688 (1973); The Irvin-McKelvy Companv, 194 NLRB52 (1971).Respondent's contention is rejected that its conduct waslicensed by a lack of union majority at the time of repudi-ation, that contention turning on a mistaken factual prem-ise. Dee Cee Floor Covering, Inc., et al., 232 NLRB 421(1977), in which the Board concluded that no violation hadderived from an employer's repudiation of a prehire con-tract permitted by Section 8(f) of the Act, and in so doingstated that the union must demonstrate majority at eachaffected jobsite to render such repudiation unlawful, is in-Eickholt is credited that he took this position, Sullivan's testimony to thecontrary notwithstanding. Eickholt's demeanor was convincing and his recallgenerally excellent. Moreover. in those instances in which his memory wasuncertain. he candidly so stated, resisting the temptation to testify selr-serv-ingly further enhancing his credibility Sullivan did not evince a compara-ble degree of sincerity under oath.apposite. The repudiation in that case occurred betweenprojects, when there were no employees on the payroll. Inthe present case, on the other hand, there not only were apayroll and a union majority at the time of repudiation,there was a union majority when the memorandum agree-ment was entered into, removing the situation from conven-tional 8(f) analysis. Beyond that, the appropriateness of amultiproject unit is established by the pleadings, obviatingan assessment of majority at each project separately; byemployee interchange among overlapping projects andcarryover from completed to new projects: and by the non-segregation, by project, of payroll records. Cf. HabermanConstruction Compan)', supra at fn. 5 and accompanyingtext.Respondent's added contention that any violations oc-curred outside the 6-month limitation period of Section10(b) likewise is rejected. The first of the two charges hereinwas filed on December 28, 1977,-within 6 months of therepudiation. Moreover, Respondent gave neither theUnited Brotherhood nor any of its affiliates reason to knowof the repudiation until some time after its occurrence, pre-sumably when the nonpayment of trust fund contributionsassumed proportions suggestive of cessation as opposed todelinquency. As stated in Don Burgess Construction Corpo-ration, et al., 227 NLRB 765, 766 (1977):The period of limitations prescribed by Section 10(b)does not begin to run on an alleged unfair labor prac-tice until the person adversely affected is put on noticeof the act constituting it.Finally. Respondent's contention is rejected that the re-fusal of the one local to clear workers from its hiring halljustified Respondent's action. The record fails to establishthe numbers involved in the union refusal, making it impos-sible to evaluate its materiality in the context of the entireagreement, Respondent, far from declaring the agreementterminated because of this asserted breach, continued toadhere to the contractual obligation two or so monthslonger and then resorted to the device of incorporating in amisguided effort to escape the obligation.Inasmuch as the remedv would not be affected by a find-ing that Respondent's conduct violated Section 8(a)(3) aswell as 8(a)(5), there is no need to address the GeneralCounsel's allegation that it did.CON(CIUSIONS OF LAWI. By repudiating the memorandum agreement and themaster labor agreement incorporated therein that becameeffective on July 1., 1977, and by unilaterally changing cer-tain terms and conditions of employment as an incident ofthat repudiation, as found herein. Respondent engaged inunfair labor practices violating Section 8(a)(5) and (I) ofthe Act.2. These untfair labor practices affect commerce withinSection 2(6) and (7) of the Act.3. It is unnecessary to pass on the allegation that Re-spondent violated Section 8(a)(3) of the Act.587 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER4The Respondent, V M Construction Co., Inc., and Valde-mar Montalvo, d/b/a V M Construction Co., a single em-ployer, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to abide by the terms of its collective-bar-gaining agreement with the Southern California Conferenceof Carpenters, representing the district councils and localunions affiliated with the United Brotherhood of Carpen-ters and Joiners of America in the 11 southern Californiacounties.(b) Refusing to recognize and bargain collectively, con-cerning wages, hours, and other terms and conditions ofemployment, with the Southern California Conference ofCarpenters, or its designates, as the exclusive bargainingrepresentative of the employees in this appropriate unit: Allcarpentry employees, including craft foremen, employed bythe contractor within the work jurisdiction of the UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO, in the area known as Southern California, and moreparticularly described as the counties of Los Angeles, Inyo,Mono, Orange, Riverside, San Bernardino, Imperial, Ven-tura, Santa Barbara, San Luis Obispo, and Kern; excludingall noncarpentry employees, executives, civil engineers andtheir helpers, superintendents, assistant superintendents,master mechanics, timekeepers, messenger boys, officeworkers, or any other employee above the rank of craftforeman.(c) Unilaterally changing any terms or conditions of em-ployment of employees in the above unit during the life ofany union contract without first reaching agreement withthe Union about such changes.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights under theAct.2. Take this affirmative action:(a) Upon union request, recognize and bargain with theSouthern California Conference of Carpenters, or its desig-nates, concerning the employees in the above-describedunit.(b) Upon union request, rescind any or all unilateralAll outstanding motions inconsistent with this recommended Orderhereby are denied. In the event no exceptions are filed as provided by Sec.102.46 of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes.changes made on and after July 1, 1977, in wages, hours,and other terms and conditions of employment of employ-ees in the above-described unit.(c) Upon union request, give effect, retroactive to July 1,1977, to any or all terms and conditions set forth in thememorandum agreement and the master labor agreementthat became effective on that date, and make whole its em-ployees and would-be employees for losses suffered by rea-son of its previous failure to comply with those agreements,including the hiring-hall provisions, with interest.,(d) Upon union request, make all contributions to thehealth and welfare, pension, vacation, and other trusts, re-troactive to July 1, 1977, as required by the memorandumagreement and the master labor agreement that became ef-fective on that date, with interest.(e) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amounts owing under the terms of thisOrder.(f) Post at its offices and jobsites English- and Spanish-language copies of the attached notice marked "Appen-dix."6Copies of said notice, on forms provided by the Re-gional Director for Region 21, after being duly signed byRespondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and shall bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees customarily are posted. Reasonable steps shall betaken by Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(g) Notify the Regional Director for Region 21, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.The allegation that Respondent violated Section 8(a)(3)of the Act is dismissed.I Backpay for those incurring loss because of Respondent's noncompliancewith the hiring-hall provisions shall be computed in accordance with F. W.Woolworth Company. 90 NLRB 289 (1950). Interest, wherever provided for,shall be computed as prescribed in Florida Steel Corporation, 231 NLRB 651(1977). See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).6 In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."588